The court has read, studied, and considered the petition, answer, and replication, filed in this case, sitting en banc.
It would seem the principles of law governing are not the subject of controversy. The whole situation resolves itself into a question of fact, i. e., whether or not the respondent judge, under the circumstances shown clearly — or without dispute — abused the discretion reposed in him under the law. See Ex parte Gay (Sov. Camp., W. O. W., v. Gay), 213 Ala. 5,104 So. 898.
We deem it sufficient that we merely state that we are not persuaded he has done so.
The writ of mandamus is, accordingly, denied.
Writ denied.